                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION



UNITED STATES OF AMERICA,                        )
Plaintiff                                        )
                                                 )
vs.                                              )        Criminal No. 2:18-CR-4017-BCW
                                                 )
Osama Nadir Yanis, et al.,                       )
Defendant(s).                                    )

         ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

       The Fourth Superseding Indictment filed in the above-styled case was filed in the Western

District of Missouri on the 2nd day of December, 2020, and assigned to the undersigned United

States District Judge.

        Pursuant to Section 636(b), Title 28, United States Code, and Rule 72.1 of the Local

Rules for the United States District Court for the Western District of Missouri, it is

         ORDERED that United States Magistrate Judge Willie J. Epps, Jr. is designated to hear

and determine all pretrial motions or matters now pending or later filed, except (1) a motion to

 dismiss or quash the indictment, and (2) a motion to suppress evidence, in accordance with the

 provisions of Section 636(b)(1)(A), Title 28, United States Code; and such pretrial motions or

 matters now pending or later filed in this criminal action are referred to the Magistrate Judge to

 hear and determine.

       Any party may appeal from the Magistrate Judge’s order determining a motion within

 fourteen (14) days after issuance of the order unless a different time is prescribed by the

 Magistrate Judge or the undersigned District Judge. Such party shall file with the Clerk




          Case 2:18-cr-04017-BCW Document 714 Filed 01/19/21 Page 1 of 3
of Court, and serve the Magistrate Judge and all parties, a written statement of the appeal which

shall specifically designate the order, or part thereof, appealed from and the basis for the appeal.

The undersigned District Judge will consider the appeal and set aside any portion of the

Magistrate Judge’s order found to be clearly erroneous or contrary to law. The undersigned

District Judge may reconsider sua sponte any motion determined by the Magistrate Judge. It is

further

          ORDERED that United States Magistrate Judge Willie J. Epps, Jr. is designated to hear

and process all pretrial motions to (1) dismiss or quash the indictment, and (2) suppress

evidence, now pending or later filed in accordance with the provisions of Section 636(b)(1)(B)

and (b)(1)(C), Title 28, United States Code; and all such pretrial motions now pending or later

filed are referred to the Magistrate Judge to hear and process. Any party may object to the

Magistrate Judge’s proposed finding and recommendations in respect to (1) a motion to dismiss

or quash the indictment, or (2) a motion to suppress evidence, within fourteen (14) days after

being served with a copy of the proposed findings and recommendations. Such party shall file

with the Clerk of Court, and serve the Magistrate Judge and all parties, written objections which

shall specifically identify the portion or portions of the proposed findings and recommendations

to which an objection is made and the basis for each objection.

          The undersigned District Judge will make a de novo determination of those portions of

the proposed findings and recommendations to which specific objections is made and may

accept, reject or modify, in whole or in part, the proposed findings or recommendations made by

the Magistrate Judge. The undersigned District Judge need not conduct a new hearing and may

consider only the record developed before the Magistrate Judge in making his de novo




           Case 2:18-cr-04017-BCW Document 714 Filed 01/19/21 Page 2 of 3
determination. The undersigned District Judge may receive further evidence, recall witnesses, or

recommit the motion to the Magistrate Judge with instructions. It is further

       ORDERED that the Magistrate Judge may, in his/her discretion, reassign any motions

referred to him/her pursuant to this order, to another Magistrate Judge for processing and

handling. In the event of such a reassignment, the Magistrate Judge to whom the motion is

reassigned is designated to hear and determine or hear and process the motion in accordance with

the provisions of this order. It is further

       ORDERED with the consent of the parties, if directed by the undersigned District Judge,

the Magistrate Judge may conduct guilty plea proceedings and make a recommendation to the

District Judge.




                                                    /s Brian C. Wimes
                                                    United States District Judge

Dated: January 19, 2021
at Jefferson City, Missouri




         Case 2:18-cr-04017-BCW Document 714 Filed 01/19/21 Page 3 of 3
